


110 HR 334 IH: To require the House of Representatives and the Senate to

U.S. House of Representatives
2007-01-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 334
		IN THE HOUSE OF REPRESENTATIVES
		
			January 9, 2007
			Mr. Castle introduced
			 the following bill; which was referred to the
			 Committee on Rules, and
			 in addition to the Select Committee on
			 Intelligence (Permanent Select), for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To require the House of Representatives and the Senate to
		  each establish a Subcommittee on Intelligence in the Committee on
		  Appropriations, and for other purposes.
	
	
		1.Establishment of
			 Subcommittees on Intelligence in Committees on Appropriations
			(a)Establishment;
			 JurisdictionThe House of Representatives and the Senate shall
			 each establish in the Committee on Appropriations of the House or Senate (as
			 the case may be) a Subcommittee on Intelligence, which shall have jurisdiction
			 over all activities of such Committee which relate to intelligence and
			 intelligence-related activities of the United States Government.
			(b)Effective
			 DateSubsection (a) shall apply with respect to the One Hundred
			 Eleventh Congress and each succeeding Congress.
			2.Public
			 Availability of Intelligence Funding Information
			(a)Budget Request
			 of PresidentThe President
			 shall disclose to the public the aggregate amount of appropriations requested
			 in the budget of the President for the fiscal year concerned for the
			 intelligence and intelligence-related activities of the United States
			 Government, together with the amount requested for each element or component of
			 the intelligence community.
			(b)Amount
			 Appropriated Under Law by CongressNot later than 30 days after the end of
			 each fiscal year, the Committees on Appropriations of the House of
			 Representatives and Senate shall jointly issue a public statement of the
			 aggregate amount appropriated or otherwise made available during the fiscal
			 year concerned for the intelligence and intelligence-related activities of the
			 United States Government, together with the amount appropriated or otherwise
			 made available for each element or component of the intelligence
			 community.
			(c)Effective
			 DateThis section shall apply with respect to fiscal year 2007
			 and each succeeding fiscal year.
			
